ORDER
[ 1 We assumed original jurisdiction in the above styled and numbered cause on November 25, 2018 to consider a constitutional challenge to Senate Bill 1062, 2018 Okla. Sess. Laws, Ch. 208. The bill repealed the Workers' Compensation Code, 85 0.S.2011 801 et seq., replacing it with the Administrative Workers' Compensation Act (Administrative Act), 85A 0.8. Supp.2014 1 et seq. The same bill adopted the Oklahoma Employee Injury Benefit Act, 85A 0.8. Supp.2014, 201, et seq., allowing certain employers to adopt and administer benefit plans consistent with the Administrative Act, and the Workers' Arbitration Compensation Act, 85A O.S8. Supp. 2014 301 et seq. providing for enforcement, and procedures and conditions governing agreements to arbitrate claims for injuries. Finally, the bill provides for the Workers' Compensation Court of Existing Claims, 85A O.S. Supp.2014 400 et seq., governing claims arising before February 1, 2014.
112 We have considered the briefs filed by all interested entities and the arguments pre-WE DE-sented during oral presentation. TERMINE THAT:
a) As in all causes involving constitutional challenges to statutory language, we begin with the premise that the Administrative Act is constitutional and should be upheld against a constitutional attack unless it is clearly and overtly inconsistent with the Oklahoma Constitution. Glasco v. State ex rel. Oklahoma Department of Corrections, 2008 OK 65, ¶ 27, 188 P.3d 177. In absence of a constitutional defect, we are duty bound to give effect to legislative acts, not to amend, repeal, or cirenmyvent them. We will not exercise authority not vested in this Court by rewriting statutes merely because the legislation does not comport with our concept of prudent public policy. Burrell v. Burrell, 2007 OK 47, ¶ 17, 192 P.3d 286; Boston Ave. Mgt., Inc. v. Associated Resources, Inc., 2007 OK 5, 11, 152 P.3d 880; Head v. McCracken, 2004 OK 84, ¶ 13, 102 P.3d 670.
b) In its wisdom, the Legislature has repealed the Workers' Compensation Code, 85 0.S8.2011 301 et seq., and replaced it with the Administrative Act effective February 1, 2014. The central constitutional challenge to the legislation is that the Legislature, in so doing, acted outside its constitutional authority by enacting a bill containing multiple subjects in violation of the Okla. Const., art. 5, 57. The practice is often referred to as "log-rolling" in which unpopular causes are joined with popular policies on an entirely different subject in the same legislative measure. Fent v. State, 2008 OK 2, ¶ 26, 184 P.3d 467. In determining whether there has been a constitutional violation of the single-subject rule, we determine whether the bill contains multiple provisions reflecting a common, closely akin theme or purpose. Matter of Application of Oklahoma Development Finance Authority for Approval of Bonds, 2013 OK 74, 57 6, 312 P.3d 926; Thomas v. Henry, 2011 OK 53, ¶ 26, 260 P.3d 1251. As all sections of the new law are inter-related and refer to a single subject, workers' compensation or the manner in which employees may ensure protection against work-related inju*925ries, we disagree with the constitutional challenge to the Administrative Act on grounds of log-rolling.
c) Barring violence to the Constitution, this Court has long recognized that the protection of employees from the hazards of their employment is a proper subject for legislative action and that, in providing such protection, the Legislature may commit the details of that defense to an entity which will, in turn, exercise the administrative power so delegated. Stanley v. Mowery, 1949 OK 77 [201 Okla. 480], 207 P.2d 277. The Legislature has done precisely this with the enactment of Senate Bill 1062, 2013 Okla. Sess. Laws, Ch. 208.
13 IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT Senate Bill 1062, 2013 Okla. Sess. Laws, Ch. 208 is not unconstitutional as a multiple-subject bill and that the Legislature has exercised proper authority in a matter over which it has the power to act by adopting a code for the future execution of workers' compensation law in Oklahoma which comports with the Okla. Const. art. 5, 57. Until such time as a case or controversy or a justiciable issue is presented to this Court, we are without jurisdiction to rule further with regard to this Act.
T4 DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THIS 16TH DAY OF DECEMBER, 2018.
COLBERT, C.J., WATT, WINCHESTER, EDMONDSON, TAYLOR, COMBS (writing separately), JJ., Coneur.
REIF, V.C.J. (writing separately), GURICH, J., Coneurs In Part; Dissents in Part.
KAUGER, J., Not Participating.